


Exhibit 10.6

 

SENIOR HOUSING PROPERTIES TRUST

 

RESTRICTED SHARE AGREEMENT

 

This Restricted Share Agreement (this “Agreement”) is made as of
___________________ between ________________ (the “Employee”) and Senior Housing
Properties Trust  (the “Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Grant of Shares.  The Company hereby grants to the Employee,
effective as of the date of this Agreement, ________________ shares of its
common shares.  The shares so granted are hereinafter referred to as the
“Shares,” which term shall also include any shares of the Company issued to the
Employee by virtue of his or her ownership of the Shares, by share dividend,
share split, recapitalization or otherwise.

 

2.             Vesting; Repurchase of Shares.

 

(a)           The Shares shall vest one-fifth as of the date hereof, a further
one-fifth on the ________________ of the year first following the date of this
Agreement, a further one-fifth on the ________________ of the second year
following the date of this Agreement, a further one-fifth on the
________________ of the third year following the date of this Agreement and the
final one-fifth on the ________________ of the fourth year following the date of
this Agreement.  Any Shares not vested as of any date are herein referred to as
“Unvested Shares.”

 

(b)           In the event the Employee ceases to render significant services,
whether as an employee or otherwise, to (i) the Company, (ii) the entity which
is the manager or shared services provider to the Company or an entity
controlled by, under common control with or controlling such entity
(collectively, the “Manager”), or (iii) an affiliate of the Company (which shall
be deemed for such purpose to include any other entity to which the Manager is
the manager or shared services provider), the Company shall have the right and
option to purchase from the Employee, for an amount equal to $.01 per share (as
adjusted for any share split or combination, share dividend, recapitalization or
similar event) all or any portion of the Unvested Shares as of the date the
Employee ceases to render such services.  The Company may exercise such purchase
option by delivering or mailing to the Employee (or his estate), at any time
after the Employee has ceased to render such services, a written notice of
exercise of such option.  Such notice shall specify the number of Unvested
Shares to be purchased.  The price to be paid for the Unvested Shares to be
repurchased may be payable, at the option of the Company, by wire transfer of
immediately available funds or in cash (by check) or any other reasonable
method.

 

3.             Legends.  Each certificate shall prominently bear a legend in
substantially the following terms:

 

“PURSUANT AND SUBJECT TO THE TERMS OF THE TRUST’S DECLARATION OF TRUST, A COPY
OF WHICH, TOGETHER WITH ALL AMENDMENTS AND SUPPLEMENTS THERETO (THE
“DECLARATION”), IS ON FILE WITH THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION
OF MARYLAND, THE TRUST HAS THE AUTHORITY TO CREATE ONE OR MORE ADDITIONAL
CLASSES OR

 

--------------------------------------------------------------------------------


 

SERIES OF SHARES AND ISSUE ADDITIONAL SHARES OF ANY EXISTING CLASS OR SERIES OF
SHARES. THE TRUST WILL FURNISH A FULL STATEMENT OF (i) THE AUTHORITY OF THE
TRUST TO CREATE ADDITIONAL CLASSES OR SERIES OF SHARES AND ISSUE ADDITIONAL
SHARES OF ANY EXISTING CLASS OR SERIES OF SHARES, (ii) THE TERMS OF ANY EXISTING
CLASS OR SERIES OF SHARES, AND (iii) SUCH OTHER INFORMATION AS IS REQUIRED BY
SECTION 8-203(d) OF THE MARYLAND REIT LAW, WITHOUT CHARGE TO ANY SHAREHOLDER
UPON REQUEST TO THE SECRETARY OF THE TRUST.

 

THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
OWNERSHIP AND TRANSFER WHICH ARE OR MAY HEREAFTER BE CONTAINED IN THE
DECLARATION OR IN THE BYLAWS OF THE TRUST, AS AMENDED FROM TIME TO TIME (THE
“BYLAWS”), INCLUDING PROVISIONS WHICH PROHIBIT THE OWNERSHIP OF MORE THAN 9.8%
OF THE TRUST’S COMMON SHARES OR SECURITIES BY ANY PERSON OR GROUP.  THIS
DESCRIPTION OF THE RESTRICTIONS UPON OWNERSHIP OR TRANSFER OF THE TRUST’S COMMON
SHARES OR SECURITIES IS NOT COMPLETE.  A MORE COMPLETE DESCRIPTION OF THESE
RESTRICTIONS APPEARS IN THE DECLARATION OR BYLAWS, AS APPLICABLE, COPIES OF
WHICH WILL BE SENT WITHOUT CHARGE TO ANY SHAREHOLDER UPON REQUEST TO THE
SECRETARY OF THE TRUST.

 

THIS CERTIFICATE ALSO EVIDENCES AND ENTITLES THE HOLDER HEREOF TO CERTAIN RIGHTS
AS SET FORTH IN THE RIGHTS AGREEMENT DATED AS OF MARCH 20, 2004 BETWEEN THE
TRUST AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS SUCCESSOR RIGHTS AGENT, AND
ANY AMENDMENTS OR RENEWALS THEREOF (THE “RIGHTS AGREEMENT”), THE TERMS OF WHICH
ARE HEREBY INCORPORATED HEREIN BY REFERENCE AND A COPY OF WHICH IS ON FILE AT
THE PRINCIPAL OFFICES OF THE TRUST. UNDER CERTAIN CIRCUMSTANCES, AS SET FORTH IN
THE RIGHTS AGREEMENT, SUCH RIGHTS WILL BE EVIDENCED BY SEPARATE CERTIFICATES AND
WILL NO LONGER BE EVIDENCED BY THIS CERTIFICATE.  THE TRUST WILL MAIL TO THE
HOLDER OF THIS CERTIFICATE A COPY OF THE RIGHTS AGREEMENT, AS IN EFFECT ON THE
DATE OF MAILING, WITHOUT CHARGE PROMPTLY AFTER RECEIPT OF A WRITTEN REQUEST
THEREFOR. UNDER CERTAIN CIRCUMSTANCES SET FORTH IN THE RIGHTS AGREEMENT, RIGHTS
BENEFICIALLY OWNED (AS SUCH TERM IS DEFINED IN THE RIGHTS AGREEMENT) BY ANY
PERSON WHO IS, WAS OR BECOMES AN ACQUIRING PERSON, OR ANY AFFILIATE OR ASSOCIATE
THEREOF (AS SUCH TERMS ARE DEFINED IN THE RIGHTS AGREEMENT), WHETHER CURRENTLY
HELD BY OR ON BEHALF OF SUCH PERSON OR BY ANY SUBSEQUENT HOLDER, MAY BECOME NULL
AND VOID.  THE RIGHTS SHALL NOT BE EXERCISABLE, AND SHALL BE VOID SO LONG AS
HELD, BY A HOLDER IN ANY JURISDICTION WHERE THE REQUISITE QUALIFICATION TO THE
ISSUANCE TO SUCH HOLDER, OR THE EXERCISE BY SUCH HOLDER, OF THE RIGHTS IN SUCH
JURISDICTION SHALL NOT HAVE BEEN OBTAINED OR BE OBTAINABLE.

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN

 

2

--------------------------------------------------------------------------------


 

THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE ACT
OR AN OPINION OF THE TRUST’S COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER THE
ACT.

 

THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN INCENTIVE
PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO TRANSFER AND/OR
VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO REPURCHASE RIGHTS
CONTAINED IN THE PLAN, THE RELATED GRANT OF SHARES OR AN AGREEMENT BETWEEN THE
TRUST AND THE INITIAL HOLDER OF THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS
AND REPURCHASE RIGHTS WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE TRUST.”

 

4.             Tax Withholding.  To the extent required by law, the Company
shall withhold or cause to be withheld income and other taxes incurred by the
Employee by reason of a grant of Shares, and the Employee agrees that he or she
shall upon request of the Company pay to the Company an amount sufficient to
satisfy its tax withholding obligations from time to time (including as Shares
become vested) as the Company may request.

 

5.             Termination.  This Agreement shall continue in full force and
effect until the earliest to occur of the following, at which time except as
otherwise specified below this Agreement shall terminate:  (a) the date on which
all repurchase rights referred to in Section 2 hereof have terminated; or
(b) except to the extent specified in such notice, upon notice of termination by
the Company to the Employee pursuant to action taken by the Company’s Board of
Trustees.

 

6.             Miscellaneous.

 

(a)           Amendments.  Neither this Agreement nor any provision hereof may
be changed or modified except by an agreement in writing executed by the
Employee and the Company.

 

(b)           Binding Effect of the Agreement.  This Agreement shall inure to
the benefit of, and be binding upon , the Company, the Employee and their
respective estates, heirs, executors, transferees, successors, assigns and legal
representatives.

 

(c)           Provisions Separable.  In the event that any of the terms of this
Agreement shall be or become or is declared to be illegal or unenforceable by
any court or other authority of competent jurisdiction, such terms shall be null
and void and shall be deemed deleted from this Agreement, and all the remaining
terms of this Agreement shall remain in full force and effect.

 

3

--------------------------------------------------------------------------------


 

(d)           Notices.  Any notice in connection with this Agreement shall be
deemed to have been properly delivered if it is in writing and is delivered by
hand or by facsimile or sent by registered certified mail, postage prepaid, to
the party addressed as follows, unless another address has been substituted by
notice so given:

 

To the Employee:

To his address as set forth on the signature page hereof.

 

 

To the Company:

Senior Housing Properties Trust

 

400 Centre Street

 

Newton, MA 02458

 

Attn: Secretary

 

(e)           Construction.  The headings and subheadings of this Agreement have
been inserted for convenience only, and shall not affect the construction of the
provisions hereof.  All references to sections of this Agreement shall be deemed
to refer as well to all subsections which form a part of such section.

 

(f)            No Employment Agreement.  This Agreement shall not be construed
as an agreement by the Company, any affiliate or advisor of the Company to
employ the Employee, nor is the Company, any affiliate or advisor of the Company
obligated to continue employing the Employee by reason of this Agreement or the
grant of shares to the Employee hereunder.

 

(g)           Applicable Law.  This Agreement shall be construed and enforced in
accordance with the laws of The Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

By:

 

 

Title:

 

 

 

 

EMPLOYEE:

 

 

 

 

 

[Name]

 

[Address]

 

4

--------------------------------------------------------------------------------
